

117 HR 5146 IH: Afghanistan Withdrawal Threat Assessment Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5146IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Pfluger (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo direct the Secretary of Homeland Security to conduct a threat assessment of terrorist threats to the United States posed by the prisoners released by the Taliban from the Pul-e-Charkhi Prison and Parwan Detention Facility in Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Withdrawal Threat Assessment Act.2.Threat assessment of terrorist threats posed by prisoners released by Taliban in Afghanistan(a)Threat assessment(1)In generalThe Secretary of Homeland Security, in coordination with the heads of other relevant departments or agencies, shall conduct a threat assessment of terrorist threats to the United States posed by the prisoners released by the Taliban from the Pul-e-Charkhi Prison and Parwan Detention Facility in Afghanistan. (2)ElementsThe assessment required under paragraph (1) shall include the following:(A)With respect to the prisoners released by the Taliban from the Pul-e-Charkhi Prison and Parwan Detention Facility in Afghanistan, information relating to—(i)the number of such prisoners who were released;(ii)the country of origin for each such prisoner; and(iii)any affiliation with a foreign terrorist organization for each such prisoner.(B)The capability of the Department of Homeland Security to identify, track, and monitor such prisoners and any associated challenges with such capability.(C)Any action of the Department with respect to—(i)mitigating the terrorist threats to the United States posed by such prisoners; and(ii)preventing such prisoners from entering the United States.(b)Congressional notificationNot later than 60 days after the date of the enactment of this Act, the Secretary shall—(1)submit to the appropriate congressional committees the threat assessment required under subsection (a); and(2)provide a briefing to the appropriate congressional committees on such assessment.(c)DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).